     Case: 1:17-md-02804-DAP Doc #: 3304 Filed: 05/26/20 1 of 10. PageID #: 494231



                             UNITED STATES DISTRICT COURT
                           FOR THE NORTHERN DISTRICT OF OHIO
                                    EASTERN DIVISION

 IN RE: NATIONAL PRESCRIPTION
 OPIATE LITIGATION
                                                            MDL No. 2804
 THIS DOCUMENT RELATES TO:                                  Case No. 17-md-2804
                                                            Judge Dan Aaron Polster
County of Lake, Ohio v. Purdue Pharma, L.P. et
al., Case No. 1:18-op-45032 (N.D. Ohio); and
County of Trumbull, Ohio v. Purdue Pharma,
L.P. et al., Case No. 1:18-op-45079 (N.D. Ohio)

                      RESPONSE TO MOTION FOR LEAVE TO AMEND

          Pharmacy Defendants1 respectfully file this response to the motion for leave to amend filed

 on May 15, 2020, by Plaintiffs Lake County and Trumbull County. On April 30, this Court entered

 an order designating the above-captioned cases—County of Lake, Ohio v. Purdue Pharma, L.P. et

 al., Case No. 1:18-op-45032 (N.D. Ohio); and County of Trumbull, Ohio v. Purdue Pharma, L.P.

 et al., Case No. 1:18-op-45079 (N.D. Ohio)—as “Track 3” and directing that the plaintiffs in those

 cases file any amendments to their complaints by May 15, 2020. Lake and Trumbull Counties

 have now moved to amend their complaints, seeking to add numerous new defendants: CVS

 Indiana L.L.C.; CVS Rx Services, Inc.; CVS TN Distribution, LLC; CVS Pharmacy, Inc.; Ohio

 CVS Stores, LLC; Rite Aid Hdqtrs. Corp.; Rite Aid of Ohio, Inc.; Eckerd Corporation d/b/a Rite

 Aid Liverpool Distribution Center; Giant Eagle, Inc.; Wal-Mart Stores East, LP; WSE

 Management, LLC; WSE Investment LLC; and Wal-Mart Stores East, Inc. Plaintiffs ask this

 Court for relief that conflicts with the writ of mandamus issued by the Sixth Circuit just one month

 ago, yet do not discuss that decision in their motion. Plaintiffs’ motion for leave to amend comes




 1
   By appearing for purposes of this response, defendants do not waive any potential challenges to the Court’s
 jurisdiction over them in this suit.
 Case: 1:17-md-02804-DAP Doc #: 3304 Filed: 05/26/20 2 of 10. PageID #: 494232



more than a year after the deadline set in the scheduling order. They fail to demonstrate good

cause for amendment, and the motion must be denied.

                                            ARGUMENT

I.      The Track 3 Cases Are Subject to a Scheduling Order Under Which The Deadline
        for Amendment Has Passed.

        More than two years ago, this Court entered Case Management Order One (CMO-1). The

Order applies broadly:

        This Order and, unless otherwise specified, any subsequent pretrial or case
        management orders issued in this MDL, shall govern the practice and procedure in:
        (1) those actions transferred to this Court by the Judicial Panel on Multidistrict
        Litigation (“JPML”) pursuant to its order entered on December 5, 2017, (2) any
        tag-along actions transferred to this Court by the JPML pursuant to Rules 7.1 and
        7.2 of the Rules of Procedure of the Panel, after the filing of the final transfer order
        by the Clerk of the Court, and (3) all related actions originally filed in this Court or
        transferred or removed to this Court and assigned thereto as part of In re: National
        Prescription Opiate Litigation, MDL No. 2804 (“MDL 2804”).

CMO-1, Dkt. 232 at 1-2.

        The order set the deadline for amendment of the cases selected for Track 3 as May 25,

2018:

        In cases other than those mentioned in paragraphs 2 and 3, Plaintiffs shall file any
        amended pleading, including any amendment to add a party to a case, no later than
        Friday, May 25, 2018. After that date, no complaint shall be amended by Plaintiffs
        to add a party or otherwise, absent leave of Court or stipulation of the parties.

CMO-1, Dkt. 232 at 9. Shortly before the deadline, this Court issued an order stating that it would

later modify the case management order for cases designated as bellwethers, noting that plaintiffs

could “move to file further amended pleadings if deemed appropriate, such as because additional

defendants were identified by ARCOS data.” Dkt. 371, at 1–2.




                                                   2
    Case: 1:17-md-02804-DAP Doc #: 3304 Filed: 05/26/20 3 of 10. PageID #: 494233



         This Court modified CMO-1 (and Dkt. 3712) in July 2018, concluding that amending the

pleadings based on the ARCOS data would be appropriate and setting a deadline for doing so of

November 16, 2018:

         Specifically, on or before July 19, 2018, the PEC shall file a report derived from
         the ARCOS data that lists, for every county, all manufacturers, distributors, and
         pharmacies that contributed directly to the presence of opioids in that county. . . .
         Plaintiffs in MDL cases may then use this information to amend their complaints,
         and must do so on or before November 16, 2018 (that is, within 120 days from
         PEC’s filing of the list.).

Dkt. 739 at 3-4 (emphasis added).

         Then, in November 2018, this Court further extended the deadline, ordering the PEC to

provide reports based on the ARCOS data, including “Pharmacy Reports reflecting all opioid

shipments to each pharmacy in the relevant county or county equivalent.” Dkt. 1106 at 2. This

Court instructed that “Plaintiffs in MDL cases may then use this information to amend their

complaints, and must do so on or before March 16, 2019 (that is, within 120 days from PEC’s

filing of the reports).” Dkt. 1106 at 2-3 (emphasis added). This deadline—March 16, 2019—is

the latest possible deadline for amendment by Lake and Trumbull Counties.

         Lake County originally filed its complaint on January 11, 2018. Lake County Complaint,

Ex. __. Trumbull County originally filed its complaint on January 18, 2018. Both counties filed

amended short form complaints adding dispensing claims and new parties—including Pharmacy

Defendant entities—on March 18, 2019, shortly after the deadline. Trumbull County Amended

Short-form Complaint, Ex. __; Lake County Amended Short-form Complaint, Ex. __.

         Although they now complain that “[r]equiring Plaintiffs to amend their Short Form

Complaint earlier would render this Court’s authority to manage pretrial proceedings by holding



2
 This Court has not—as Dkt. 371 suggested—modified the case management order in cases set as bellwhethers,
and, as detailed below, doing to so would require “good cause,” which does not exist.

                                                      3
 Case: 1:17-md-02804-DAP Doc #: 3304 Filed: 05/26/20 4 of 10. PageID #: 494234



some cases in abeyance illusory,” Dkt. 3294 at 5, Plaintiffs filed no contemporaneous objection to

the March 16, 2019 deadline set by this Court and amended their complaints (almost) in

compliance with that deadline. More to the point, it hardly undermines the Court’s authority for

the Court itself set a deadline for complaints in all cases to be amended.

       Now, more than one year after the deadline and more than one year after filing their

amendments, Plaintiffs seek leave to file additional amendments to add additional Pharmacy

Defendant entities and additional allegations and purport to reserve the right to seek further

amendments. That request should be denied.

II.    There Is No Good Cause for Modification of the Scheduling Order.

       There is no good cause for allowing further amendment. As the Sixth Circuit recently

reiterated, Rule 16(b)—not the liberal standard of Rule 15(a)—governs (and limits) a court’s

discretion to allow amendment “after the deadline set by the court’s scheduling order.” In re Nat’l

Prescription Opiate Litig., 956 F.3d 838, No. 20-3075, slip op. at 6 (6th Cir. 2020) (citing Leary

v. Daeschner, 349 F.3d 888, 909 (6th Cir. 2003)). A district court can grant leave to amend after

the deadline “only if the [plaintiffs] showed ‘good cause’ for their failure to make the amendments”

earlier, which requires plaintiffs to prove that “despite their diligence they could not meet the

original deadline.” Id. (quoting Fed. R. Civ. P. 16(b)(4); Leary, 349 F.3d at 907).

       Plaintiffs cannot meet that standard. Plaintiffs’ motion addresses good cause in a single

paragraph, Dkt. 3294 at 5–6, and their arguments conflict with Rule 16 and the Sixth Circuit’s

recent mandamus ruling. In essence, Plaintiffs argue that the Rules of Civil Procedure apply

differently in MDL proceedings. See Dkt. 3294 at 6 (suggesting that amendment “is routine

practice in multidistrict litigation” when a case is selected as a bellwether). The Sixth Circuit

squarely and unequivocally rejected this argument: “[T]he law [including the Civil Rules] governs



                                                 4
    Case: 1:17-md-02804-DAP Doc #: 3304 Filed: 05/26/20 5 of 10. PageID #: 494235



an MDL court’s decisions just as it does a court’s decisions in any other case.” In re Nat’l

Prescription Opiate Litig., slip op. at 6. “[T]he requirements of the Civil Rules in an MDL case—

indeed, the requirements for granting ‘a motion to amend’ in particular—‘are the same as those

for ordinary litigation on an ordinary docket.’” Id., slip op. at 7 (quoting In re Korean Air Lines

Co., 642 F.3d 685, 700 (9th Cir. 2011)).

         Plaintiffs fail to address Rule 16’s legal standard or to offer any reason that “despite their

diligence they could not meet the original deadline.” Plaintiffs do not deny that they were fully

aware of the basis for the new claims they seek to assert for months, perhaps even years, before

their current amendment requests. Fact discovery had closed in Track 1A before the March 16,

2019 deadline, and Plaintiffs’ counsel had the full benefit of that discovery and ample time to

incorporate it into their March 2019 amendments. Nor do Plaintiffs’ deny that most of the new

defendants—including “Rite Aid of Ohio, Inc.” and “Ohio CVS Stores, L.L.C.”—appear on the

face of the ARCOS data.3 Had Plaintiffs acted diligently in reviewing the ARCOS data and

amending their claims based on it, there is no reason that Plaintiffs could not have made the

amendments they now request in compliance with the March 16, 2019 deadline.4




3
 The other new defendants were reflected in the fact discovery collected in Track 1A. Indeed, the Track 1A plaintiffs
named many of these defendants as far back as June 2018. See, e.g., Doc. No. 637 (adding CVS Indiana, L.L.C. and
CVS Rx Services). And both HBC and Giant Eagle were already included in both Counties’ March 18, 2019
amendments, although neither was included in the definitions of “Retail Chain Pharmacies” or “Distributor
Defendants.”
4
  Nor is it clear that Plaintiffs’ proposed amendments would have been timely if sought on the March 16, 2019
deadline, which only extended the deadline for amendments based on reports regarding ARCOS data provided by the
PEC. Dkt. 1106 at 2. The Distributor Report did not include all distributors—it included only “the name of each
distributor who distributed more than five percent (5%) of the market share of opioids distributed in the relevant
county or county-equivalent in at least three of the nine years available in the ARCOS data.” Dkt. 1106 at 2. To the
extent that Lake and Trumbull County seek to assert claims against distributors that did not appear in these reports—
such as Eckerd Corporation, which distributed far less than five percent of the market share of opioids distributed in
the Counties, and Walmart, which distributed less than five percent of the market share of opioids in at least one of
the Counties—their amendments were subject to the original, May 25, 2018, deadline.

                                                          5
 Case: 1:17-md-02804-DAP Doc #: 3304 Filed: 05/26/20 6 of 10. PageID #: 494236



       Nor is Plaintiffs’ lack of diligence justified by their description of the cases as “dormant.”

Dkt. 3294, at 5. Lake and Trumbull County state that “the Court’s and the parties’ efforts have

rightly focused on working-up” the selected bellwether cases. Dkt. 3294 at 5. This statement fails

to acknowledge that “the cases within an MDL ‘retain their separate identities.’” In re Nat’l

Prescription Opiate Litig., slip op. at 7 (quoting Gelboim v. Bank of Am. Corp., 574 U.S. 405, 413

(2015)). Although the Court and Pharmacy Defendants have focused on the Track 1B cases, Lake

County and Trumbull County were not parties to the Track 1B cases; they had nothing to with

“working-up” Track 1B.

       Plaintiffs have failed to demonstrate “good cause” to amend because they have failed to

show that they could not have satisfied the March 16, 2019 deadline. As a result, the Sixth

Circuit’s mandamus ruling does not permit modification of the scheduling order to allow the

amendment Plaintiffs seek.

       Moreover, there is no question that the new claims are prejudicial: new claims “obviously

create prejudice because the defendant must contend with an entirely different substantive issue.”

Leary v. Daeschner, 349 F.3d 888, 909 (6th Cir. 2003). The new entities that Plaintiffs propose to

add open certain Pharmacy Defendants to new theories of liability, adding dispensing entities

where previously only self-distributing entities were named. This prejudice is further amplified

by the prejudice that Pharmacy Defendants have already identified in objecting to the Court’s

creation of Track 3 in the first place. Three federal bellwethers are already proceeding against one

or more of the Pharmacy Defendants, and no more are appropriate at this time, particularly amid

the exigencies of COVID-19. Additional bellwethers from the Northern District of Ohio, where

litigation has been proceeding for two years, are especially unjustified and unlikely to promote the




                                                 6
 Case: 1:17-md-02804-DAP Doc #: 3304 Filed: 05/26/20 7 of 10. PageID #: 494237



parties’ ability to determine “an unbiased valuation of claims.” Bellwether Trials in MDL

Proceedings, Federal Judicial Center Pocket Series, at 22 (2019).

                                        CONCLUSION

       Because there is no good cause, this Court has no discretion to permit amendment after the

deadline set by the scheduling order. This Court should enforce the scheduling order and deny the

untimely amendments.

Dated: May 26, 2020                  Respectfully submitted,

                                            /s/ Tara A. Fumerton (consent)
                                            Tina M. Tabacchi
                                            Tara A. Fumerton
                                            JONES DAY
                                            77 West Wacker
                                            Chicago, IL 60601
                                            Phone: (312) 269-4335
                                            Fax: (312) 782-8585
                                            E-mail: tmtabacchi@jonesday.com
                                            E-mail: tfumerton@jonesday.com

                                            Attorneys for Walmart Inc.


                                            /s/ Alexandra W. Miller (consent)
                                            Alexandra W. Miller
                                            Eric R. Delinsky
                                            ZUCKERMAN SPAEDER LLP
                                            1800 M Street, NW
                                            Suite 1000
                                            Washington, DC 20036
                                            Phone: (202) 778-1800
                                            Fax: (202) 822-8106
                                            E-mail: smiller@zuckerman.com
                                            E-mail: edelinsky@zuckerman.com

                                            Attorneys for CVS Indiana L.L.C.; CVS Rx Services,
                                            Inc.; CVS TN Distribution, LLC; CVS Pharmacy,
                                            Inc.; and Ohio CVS Stores, LLC.


                                            /s/ Kelly A. Moore
                                            Kelly A. Moore
                                               7
Case: 1:17-md-02804-DAP Doc #: 3304 Filed: 05/26/20 8 of 10. PageID #: 494238



                                   MORGAN, LEWIS & BOCKIUS LLP
                                   101 Park Avenue
                                   New York, NY 10178
                                   Phone: (212) 309-6612
                                   Fax: (212) 309-6001
                                   E-mail: kelly.moore@morganlewis.com

                                   John P. Lavelle, Jr.
                                   MORGAN, LEWIS & BOCKIUS LLP
                                   1701 Market Street
                                   Philadelphia, PA 19103
                                   Phone: (215) 963-4824
                                   Fax: (215) 963-5001
                                   E-mail: john.lavelle@morganlewis.com

                                   Attorneys for Rite Aid Hdqtrs. Corp.; Rite Aid of
                                   Ohio, Inc.; Eckerd Corporation d/b/a Rite Aid
                                   Liverpool Distribution Center; and Rite Aid of
                                   Maryland, Inc., d/b/a Mid-Atlantic Customer
                                   Support Center


                                   /s/ Kaspar Stoffelmayr (consent)
                                   Kaspar Stoffelmayr
                                   Katherine M. Swift
                                   BARTLIT BECK LLP
                                   54 West Hubbard Street
                                   Chicago, IL 60654
                                   Phone: (312) 494-4400
                                   Fax: (312) 494-4440
                                   E-mail: kaspar.stoffelmayr@bartlitbeck.com
                                   E-mail: kate.swift@bartlitbeck.com

                                   Attorneys for Walgreen Co.; Walgreen Eastern Co.;
                                   and Walgreens Boots Alliance, Inc.


                                   /s/ Robert M. Barnes (consent)
                                   Robert M. Barnes
                                   Scott D. Livingston
                                   Joshua A. Kobrin
                                   MARCUS & SHAPIRA, LLP
                                   35th Floor, One Oxford Centre
                                   301 Grant Street
                                   Pittsburgh, PA 15219
                                   Phone: (412) 471-3490

                                      8
Case: 1:17-md-02804-DAP Doc #: 3304 Filed: 05/26/20 9 of 10. PageID #: 494239



                                   Fax: (412) 391-8758
                                   E-mail: rbarnes@marcus-shapira.com
                                   E-mail: livingston@marcus-shapira.com
                                   E-mail: kobrin@marcus-shapira.com

                                   Attorneys for HBC Service Company




                                     9
Case: 1:17-md-02804-DAP Doc #: 3304 Filed: 05/26/20 10 of 10. PageID #: 494240



                               CERTIFICATE OF SERVICE

       I, the undersigned, hereby certify that the foregoing document was served via the Court’s

ECF system to all counsel of record on May 26, 2020.

                                            /s/ Kelly A. Moore
                                            Kelly A. Moore
                                            MORGAN, LEWIS & BOCKIUS LLP
                                            101 Park Avenue
                                            New York, NY 10178
                                            Phone: (212) 309-6612
                                            Fax: (212) 309-6001
                                            E-mail: kelly.moore@morganlewis.com

                                            Attorneys for Rite Aid Hdqtrs. Corp.; Rite Aid of
                                            Ohio, Inc.; Eckerd Corporation d/b/a Rite Aid
                                            Liverpool Distribution Center; and Rite Aid of
                                            Maryland, Inc., d/b/a Mid-Atlantic Customer
                                            Support Center




                                              10
